Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 6/2/2021, wherein claim 1 was amended; and claims 8-9 were added. Claims 1-9 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krauss et al. (US 8,561,828).
Regarding claim 1, Krauss discloses a tray (at 10 in Fig. 1) capable of holding injection device tubes that include a collar at each end of a body, the tray comprising bores (at 15 in Fig. 1) capable of receiving the body of the tube, wherein each bore includes a holding portion (at 19 in Fig. 2, which includes wall 15 in Fig. 2) capable of holding an upper collar of the tube, and an introduction portion (at 16 in Fig. 2) capable of enabling passage of a lower collar of the tube, wherein the holding portion extends laterally from the introduction portion (the term lateral is relatively broad and depends on the orientation of the device. The tray is fully capable of being oriented so that the holding portion and the introduction portion are positioned to the side of one another).

Regarding claim 3, Krauss discloses the holding portion extends rearward (depending on the orientation of the device) from the introduction portion, the introduction portion including a circular-arc-shaped contour (See Fig. 2) capable of enabling the passage of the lower collar of the tube.
Regarding claim 4, Krauss discloses the holding portion includes a vertical wall (wall between 19 and 16 in Fig. 2, shown at reference numeral 15 in Fig. 2).
Regarding claim 8, Krauss discloses the introduction portion is directly connected to the holding portion.
Regarding claim 9, Krauss discloses the introduction portion and holding portion jointly define a closed shape (at least one side is closed between 19 and 16 in Fig. 2).

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deutschle et al. (US 2015/0122693).
Regarding claim 1, Deutschle discloses a tray (at 21 in Fig. 4d) capable of holding injection device tubes that include a collar at each end of a body, the tray comprising bores (at 22 in Fig. 4d) capable of receiving the body of the tube, wherein each bore includes a holding portion (center of bore 22 in Fig. 4d) capable of holding an upper collar of the tube, and an introduction portion (at 24 in Fig. 4d) capable of enabling passage of a lower collar of the tube, wherein the holding portion extends laterally from the introduction portion.
Regarding claim 2, Deutschle discloses each bore includes, on a front side, the holding portion having a circular-arc-shaped contour (See center of 22 in Fig. 4d which has semi-circular portions surrounding it) capable of adjustably receive the body of the tube.

Regarding claim 4, Deutschle discloses the holding portion includes a vertical wall (the thickness of the tray surrounding 22 is a vertical wall).
Regarding claim 8, Deutschle discloses the introduction portion is directly connected to the holding portion.
Regarding claim 9, Deutschle discloses the introduction portion and holding portion jointly define a closed shape (See Fig. 4d).

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schweitzer (US 832,086).
Regarding claim 1, Schweitzer discloses a tray (See Fig. 4) capable of holding injection device tubes that include a collar at each end of a body, the tray comprising bores (bores at 20/21 in Fig. 4) capable of receiving the body of the tube, wherein each bore includes a holding portion (at 21 in Fig. 4) capable of holding an upper collar of the tube, and an introduction portion (at 20 in Fig. 2) capable of enabling passage of a lower collar of the tube, wherein the holding portion extends laterally from the introduction portion.
Regarding claim 2, Schweitzer discloses each bore includes, on a front side, the holding portion having a circular-arc-shaped contour (See semi-circular portion of 21 in Fig. 4, near 22) capable of adjustably receive the body of the tube.
Regarding claim 3, Schweitzer discloses the holding portion extends rearward (depending on the orientation of the device) from the introduction portion, the introduction portion including a circular-
Regarding claim 4, Schweitzer discloses the holding portion includes a vertical wall (the thickness of 24 surrounding 20 is a vertical wall).
Regarding claim 8, Schweitzer discloses the introduction portion is directly connected to the holding portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Krauss et al. (US 8,561,828) as applied to claim 1 above, in view of Schwartz (US 5,452,810). Krauss discloses the claimed invention except for the elastic elements disposed between the holding portion and the introduction portion,  wherein the elastic elements form tabs, each tab including a boss separating the holding .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krauss et al. (US 8,561,828) as applied to claim 1 above, in view of Extrand (US 2007/0026171). Krauss discloses the claimed invention except for the specific plastic used to form the tray. However, Extrand teaches it is well known in the art for a tray to be formed from a polymer such as a liquid crystal polymer for the purpose of having high temperature and high strength ([0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray of Krauss to be formed from liquid crystal polymer as taught by Extrand in order to have high strength and withstand high temperatures, if desired.
Regarding the injection, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deutschle et al. (US 2015/0122693) as applied to claim 1 above, in view of Extrand (US 2007/0026171). Deutschle discloses the claimed invention except for the specific plastic used to form the tray. However, Extrand teaches it is well known in the art for a tray to be formed from a polymer such as a liquid crystal polymer for the purpose of having high temperature and high strength ([0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray of Deutschle to be formed from liquid crystal polymer as taught by Extrand in order to have high strength and withstand high temperatures, if desired.
Regarding the injection, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer (US 832,086) as applied to claim 1 above, in view of Extrand (US 2007/0026171). Schweitzer discloses the claimed invention except for the specific plastic used to form the tray. However, Extrand teaches it is well known in the art for a tray to be formed from a polymer such as a liquid crystal polymer for the purpose of having high temperature and high strength ([0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray of Schweitzer to be formed from liquid crystal polymer as taught by Extrand in order to have high strength and withstand high temperatures, if desired.


Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735